Citation Nr: 1133129	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran (Appellant) had active service from August 1966 to August 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Waco, Texas.

The Board notes that although the Veteran requested a BVA hearing in his substantive appeal (VA Form 9), he specifically withdrew his request in a June 2008 VA Form 21-4138, signed by him.  There are no other outstanding hearing requests of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Regarding the diagnosis of PTSD, a February 16, 2007 mental health note indicates that the Veteran scored positive on 2 out of 3 questions on the PTSD screen.  The diagnosis was depression with anxiety and a rule-out diagnosis of PTSD.  A February 28, 2007 mental health note shows a finding that the Veteran endorsed items suggestive of possible PTSD, and that he should be referred to a psychiatrist and/or psychologist for further evaluation and treatment.  

While there is no confirmed diagnosis of PTSD, the evidence suggests that further evaluation is warranted to rule such a diagnosis in or out.  The duty to assist requires a follow up to suggestions by an examining physician that additional diagnostic studies might be in order to resolve diagnostic doubt.  Moreover, VA adjudication regulations and guidelines provide that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that an examination is necessary to determine whether a diagnosis of PTSD is in order.  

Regarding the claimed in-service stressor, it is undisputed that the Veteran served in Vietnam during the Vietnam War.  The DD Form 214 indicates that he was awarded the Republic of Vietnam Campaign Metal (RVNCM), the Vietnam Service Medal (VSM), and the National Defense Service Medal (NDSM), among other decorations, for his service in Vietnam.  The Veteran has described stressors including being on missions where gunfire was exchanged with the enemy and seeing a Korean soldier who had been seriously injured by a grenade.  He reported that, to this day, he still has nightmares about it.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim.  While the evidence does not clearly establish that the Veteran engaged in combat with the enemy, his claimed stressors are related to his fear of hostile military or terrorist activity.  

The Veterans Claims Assistance Act of 2000 (VCAA) does not require that a VA examination be conducted for the purpose of substantiating a claimed stressor under the revised 38 C.F.R. § 3.304(f).  However, the VCAA does generally provide that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4) (2010).  

In some respects, the current situation is analogous to that described in the VCAA, and by the United States Court of Appeals for Veterans Claims (the CAVC) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the record contains evidence nominally supportive of two of the three elements required for service connection.  The record contains a provisional diagnosis of PTSD based on in-service events.  The record also contains competent evidence in the form of the Veteran's written assertions that a stressor related to the Veteran's fear of hostile military activity occurred.  The sole remaining element, identification of a specific stressor that supports the diagnosis, can now, under the revised regulations, be established by medical opinion evidence by an appropriate VA or contract medical provider.  As such, this would appear to fit the situation where such an opinion is necessary to make a decision on the claim. 

The Board otherwise observes that, if any other psychiatric diagnoses are found on VA examination or in the record, all appropriate developmental action should be undertaken, including medical nexus opinion on the question of relationship of any diagnosed psychiatric disorder to the Veteran's service, including to the in-service stressful events in service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA PTSD examination by a psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The relevant documents in the claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results, the review of the claims file, and history and complaints reported by the Veteran, the examiner should identify the appropriate psychiatric diagnosis or diagnoses.  

A)  If a diagnosis of PTSD is appropriate, the psychiatrist or psychologist should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, and confirm that the claimed stressor or stressors is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms of PTSD are at least as likely as not (i.e., to at least a 50-50 degree of probability) related to such stressor or stressors.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For purposes of this opinion, the psychiatrist or psychologist is to be informed that "fear of hostile military or terrorist activity" as used above, means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

B)  If any other diagnosis is appropriate, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such identified disorder is related to service, including to the in-service stressful events during in Vietnam.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for PTSD should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

